DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Heie et al. (2008/0235733) [Heie] in view of Ludwig et al. (6,816,904) [Ludwig).
Regarding claims 7 and 11, Heie discloses an interconnected system for the wireless transmission of high-quality audio and video among consumer electronics devices (fig. 1A) comprising:

Heie fails to disclose the consumer electronic device includes analog inputs and analog outputs such that the electronic transmission module is connected to said analog inputs and analog outputs.
In an analogous art, Ludwig teaches including analog inputs and outputs to a gateway device to additionally support analog transmissions between connected terminals (col. 7 line 21 - col. 8 line 22 and col. 11 lines 6-19) for the benefit of utilizing both legacy resources and the higher efficiency of strictly analog transmissions between devices (col. 1 line 65 - col. 2 line 14).
It would have been obvious at the time of effective filing to include in the consumer electronic device analog inputs and analog outputs such that the electronic transmission module is connected to said analog inputs and analog outputs, as suggested by Ludwig for the benefit of utilizing both legacy resources and the higher efficiency of strictly analog transmissions between devices.

Regarding claims 8 and 12, Heie and Ludwig disclose the interconnected system for the wireless transmission of high-quality audio and video among consumer electronics devices according to claims 7 and 11, wherein said electronic transmission module receives signal inputs from said analog inputs and transmits signal outputs from said analog outputs of said consumer electronics device (Ludwig col. 11 lines 6-19).



Regarding claims 10 and 14, Heie discloses the interconnected system for the wireless transmission of high-quality audio and video among consumer electronics devices according to claims 7 and 11, further comprising a module for synchronization, decoding or interpretation of signals that performs the exchange of audio and video signals without affecting the synchronization between consumer electronics devices, and an order, duration or volume of the audio and video signals (gateway coordinates signal distribution using media adaptors, Heie paragraph 0028).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421